Citation Nr: 0201053	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1991, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and O. R. E., Ph.D.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
assigned an effective date of November 2, 1991, for a grant 
of service connection for PTSD.  The RO also determined that 
the veteran had not filed a timely Notice of Disagreement 
with respect to the effective date issue.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in September 2001, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present appeal have been completed.

2.  The veteran did not file a timely Notice of Disagreement 
which specifically addressed the effective date assigned for 
his grant of service connection for PTSD.

3.  No written communication was received prior to November 
2, 1991, which constitutes a formal or informal claim of 
service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 
1991, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.105(a), 3.155, 3.400, 20.200, 
20.201, 20.302 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; also see Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by the January 
2001 Statement of the Case, including the applicable criteria 
concerning the assignment of effective dates for grants of 
service connection.  That same month, the RO sent 
correspondence to the veteran which addressed the 
applicability of  the VCAA to his case.  Further, the veteran 
has not identified any pertinent evidence that is not of 
record.  Moreover, the Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the assignment of effective dates for grants of service 
connection.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, including the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

In Gallegos v. Gober, 14 Vet. App. 50 (2000), the Court 
invalidated part of the definition of what constitutes a 
Notice of Disagreement set forth in 38 C.F.R. § 20.201.  
Specifically, that portion of the definition which required a 
claimant to indicate a desire for appellate review.  The 
Court found that this requirement was not stated in the 
governing statutory provision, 38 U.S.C.A. § 7105.  Instead, 
the statute specifies five elements for a Notice of 
Disagreement, including that it must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction (AOJ) (§ 7105(d)(2)); (2) be filed in writing (§ 
7105(b)(1), (b)(2)); (3) be filed with the AOJ (§ 
7105(b)(1)); (4) be filed within one year after the date of 
mailing of notice of the RO decision (§ 7105(b)(1)); and (5) 
be filed by the claimant or the claimant's authorized 
representative (§ 7105(b)(2)).  The only content requirement 
is an expression of "disagreement" with the decision of the 
RO.  Id.


Background.  The veteran has contended in various statements, 
and at his September 2001 videoconference hearing, that he 
filed his initial claim of service connection for PTSD in 
December 1989.  He maintains that he filled out the necessary 
forms at the office of O. R. E., Ph.D. (hereinafter, "Dr. 
ORE") in December 1989, and that these forms were taken to 
the RO by an employee at the Vet Center.  After not hearing 
about the status of his claim for a few months, he contacted 
the RO and was informed that no such claim had been filed.  
He asserts that this occurred in 1990 or early 1991, at which 
time he filled out another application at Dr. ORE's office, 
and mailed it to the RO.  Once again, he did not hear about 
the status of his claim for a few months, and when he 
contacted the RO he was informed that no such claim had been 
filed.  Therefore, he filled out another application which 
was hand-delivered to the RO on November 2, 1991.  

A review of the documents on file reflect that the veteran 
submitted two VA Forms 21-526, "Application for Compensation 
or Pension,' to the RO in November 1991.  The first VA Form 
21-526 is date-stamped November 2, 1991, which the second is 
date-stamped November 14, 1991.  However, it is noted that 
the veteran indicated on the signature line of the first VA 
Form 21-526 that he signed it on August 31, 1991.

On both of the VA Forms 21-526 the veteran checked the box to 
indicate that he had previously filed a claim for VA 
benefits, specifically disability compensation or pension.  
Also, under the box for "VA File Number," he wrote "never 
acknowledged" on the first VA Form 21-26, and "no record" 
on the second.  In addition, on both of these documents the 
veteran claimed entitlement to service connection for PTSD.
Also on file is a VA Form 28-1900, "Application for 
Vocational Rehabilitation," that was apparently signed by 
the veteran on November 28, 1991, and received by the RO in 
December 1991.

The record reflects that the veteran was granted service 
connection for PTSD by a September 1992 rating decision.  A 
30 percent rating was assigned, effective November 2, 1991.  
Correspondence was sent to the veteran informing him of this 
decision on September 25, 1992.

On September 22, 1993, the veteran submitted a statement that 
he "wish[ed] to file a NOD [regarding] VA letter dated 25 
September 92."  Further, he stated that "I contend my PTSD 
is worse than 30 [percent] disabling."  He also requested 
that he be sent a Statement of the Case.  No mention was made 
regarding the effective date of his grant of service 
connection for PTSD.

In a statement dated September 28, 1993, the veteran's 
representative noted that the veteran had filed a Notice of 
Disagreement for increased service-connected disability 
compensation for PTSD, and that the veteran requested a 
personal hearing with the RO's Hearing Officer with respect 
to this claim.  No mention was made of the effective date for 
the grant of service connection for the PTSD.

On his November 1993 VA Form 9, "Appeal to the Board," the 
veteran asserted, in part, that he originally applied for 
compensation in December 1989, and again in early 1990.  He 
contended that these claims were conveniently "lost", and 
that his application was not accepted until he hand-delivered 
it to his representative.  This appears to be the first time 
the veteran indicated his disagreement with the effective 
date assigned for his grant of service connection.

At a June 1994 RO hearing, the veteran's representative 
contended, among other things, that the veteran's original 
claim was made in November 1991.  Testimony was also 
presented by the veteran and Dr. ORE concerning the veteran's 
PTSD symptomatology, to include the severity thereof.  
However, no contentions appear to have been made regarding 
the effective date for the grant of service connection.
The veteran did provide testimony concerning entitlement to 
an earlier effective date at a subsequent RO hearing in 
October 1995, and, as stated above, at the September 2001 RO 
hearing.  Further, Dr. ORE confirmed the veteran's account of 
having filed his initial claim in December 1989.  

The record reflects that the veteran was ultimately granted a 
100 percent rating for his PTSD, effective November 9, 1991.

The record also reflects that, in denying the veteran's claim 
for an earlier effective date, the RO found that no claim was 
filed prior to November 2, 1991, and that no timely appeal 
had been filed to the effective date issue.  Specifically, 
the RO found that the veteran's Notice of Disagreement of 
September 22, 1993, did not refer to the effective date 
issue; it only referred to the veteran's disagreement with 
the assigned disability rating.  With respect to this 
finding, the veteran has contended that he disagreed with the 
assigned effective date from the beginning, even though it 
was not specifically stated in the Notice of Disagreement.  
However, his representative informed him that it was not 
necessary to list every little thing on the Notice of 
Disagreement; he was informed that his Notice of Disagreement 
would be sufficient to address all problems he had with the 
RO's decision concerning his PTSD claim.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
November 2, 1991, for his grant of service connection for 
PTSD.

Initially, the Board finds that the veteran did not file a 
timely Notice of Disagreement concerning the assigned 
effective date for his grant of service connection for PTSD.  
As indicated above, a Notice of Disagreement must specify 
what the claimant disagrees with in the determination.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see also Gallegos, 
supra.  Here, the only document which could constitute a 
timely Notice of Disagreement was the statement submitted by 
the veteran on September 22, 1993.  However, even though the 
veteran has contended that he was informed that this 
statement was sufficient to address all disputes he had at 
that time with his PTSD claim, this statement only referred 
to the assigned rating.  The Federal Circuit has stated that 
the effective date of disability is a distinct and separate 
element from the issues of service-connectedness and the 
level of disability for a service-connected condition.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As 
stated above, the first written communication in which the 
veteran expressed disagreement with the assigned effective 
date was the VA Form 9 submitted in November 1993; this was 
more than one year after the veteran was notified of the 
September 1992 rating decision.  Consequently, the Board must 
conclude that a timely Notice of Disagreement was not filed 
regarding the original assignment of an effective date.  
38 C.F.R. § 20.302.

As an additional matter, the Board notes that even if the 
veteran had filed a timely Notice of Disagreement with the 
effective date, he would still not be entitled to an 
effective date earlier than November 2, 1991, for his grant 
of service connection for PTSD.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.)  

The record does not show, nor does the veteran allege, that 
he filed his original claim of service connection within his 
first post-service year.  Thus, the effective date for the 
grant of service connection can be no earlier than the date 
of the original claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Here, a review of the documents assembled in the 
veteran's claims folder does not show that any written 
communication was received prior to November 2, 1991, by 
which the veteran expressed his desire for a determination 
regarding his claim of entitlement to service connection for 
PTSD, and/or his intent to file a claim for this benefit.  
See Rodriguez, supra.

The Board is cognizant of the veteran's contentions that he 
originally filed a claim in December 1989, and again in 1990 
or early 1991, and that Dr. ORE has confirmed these 
contentions.  However, the simple fact is that no such 
document appears to be in the claims folder.  In fact, the 
veteran himself has acknowledged that when he contacted the 
RO prior to November 2, 1991, he was informed that they had 
no record of any such claim having been filed.  Furthermore, 
the Board notes that the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), ( citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that if such a claim had been received by VA, it would have 
been date-stamped on the date it was received and made part 
of the veteran's claims folder.  No evidence to the contrary 
has been presented by the veteran, nor has he indicated the 
existence of any such evidence.

For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than November 2, 1991, for his grant of service connection 
for PTSD.  Therefore, his claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.


ORDER

Entitlement to an effective date earlier than November 2, 
1991, for a grant of service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

